Dismissed and Opinion Filed April 9, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01374-CV

           EDDIE LOVE AND ALL OTHER OCCUPANTS, Appellant
                                V.
    THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TEXAS–-BARBARA
                      JORDAN SQUARE, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-02834-C

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                    Opinion by Justice Carlyle
       Appellant’s brief in this case is overdue. By postcard dated January 30, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. Thereafter,

the Court granted appellant’s extension motion and extended the time to file appellant’s brief until

February 26, 2019. By postcard dated March 1, 2019, we again notified appellant the time for

filing his brief had expired and cautioned appellant failure to file his brief and an extension motion

within ten days might result in the dismissal of the appeal. To date, appellant has not filed his brief

nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE



181374F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 EDDIE LOVE AND ALL OTHER                             On Appeal from the County Court at Law
 OCCUPANTS, Appellant                                 No. 3, Dallas County, Texas
                                                      Trial Court Cause No. CC-18-02834-C.
 No. 05-18-01374-CV          V.                       Opinion delivered by Justice Carlyle.
                                                      Justices Myers and Molberg participating.
 THE HOUSING AUTHORITY OF THE
 CITY OF DALLAS, TEXAS– BARBARA
 JORDAN SQUARE, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 9th day of April, 2019.




                                                –3–